Citation Nr: 0933519	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-32 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD) currently rate as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left hand (non-dominant), 
currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from September 1966 to 
February 1970.  Separation documents reflect he was awarded 
the Purple Heart Medal, the Presidential Unit Citation with 
one star, and the Combat Action Ribbon.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May 2006 and September 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

A Video Conference hearing in front of the undersigned 
Veterans Law Judge was held in June 2009.  A transcript of 
the hearing has been associated with the claim file.  

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking an increased rating for his service 
connected PTSD and residuals of a shell fragment wound of the 
left hand.  

At the Board hearing the appellant testified that his PTSD 
symptoms had worsened since the last VA examination which was 
conducted in July 2008.  His wife testified that the 
appellant's PTSD symptoms had worsened in the last year.  As 
the appellant has contended that his symptoms have worsened 
since the last examination, he should be afforded a new one 
to reflect the current severity of his symptoms.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  The Board recognizes that 
the most recent PTSD examination was in July 2008 and not 
much time has elapsed since then.  However, the appellant and 
his wife testified that his symptoms had worsened in the last 
year.  Moreover, the undersigned had the opportunity to 
observe the appellant and his wife during the hearing and 
finds their testimony to be credible.  Given the 
circumstances of the case, a new VA examination is needed to 
adequately assess the current severity of the service 
connected PTSD.

Regarding the residuals of a shell fragment wound of the left 
hand, the Board also notes that the appellant testified that 
his symptoms had worsened since the last VA examination which 
was conducted in March 2006.  In addition, the March 2006 VA 
examination was not conducted with review of the claims 
folder.  It is therefore inadequate for the purposes of 
adjudicating this claim.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Accordingly, a new VA examination is necessary 
to properly assess the severity of the service connected 
residuals of a shell fragment wound of the left hand.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.

1.  Schedule the appellant for a 
psychiatric examination to ascertain 
the current level of severity of his 
service connected PTSD.  The claims 
file must be made available to the 
examiner prior to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in 
conjunction with the examination.

2.  Schedule the appellant for VA 
orthopedic, muscle, and skin 
examinations to ascertain the current 
severity of his service-connected 
residuals of shrapnel fragment wound of 
the left hand.  The claims file must be 
made available to the examiner prior to 
conduction and completion of the 
examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.

3.  Upon completion of the above 
actions, the RO should readjudicate the 
appellant's claims.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the appellant and his 
representative an appropriate 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



